IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 49260

 STATE OF IDAHO,                               )
                                               )        Filed: August 31, 2022
        Plaintiff-Respondent,                  )
                                               )        Melanie Gagnepain, Clerk
 v.                                            )
                                               )        THIS IS AN UNPUBLISHED
 MICHAEL KLEE WALLACE,                         )        OPINION AND SHALL NOT
                                               )        BE CITED AS AUTHORITY
        Defendant-Appellant.                   )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge. Hon. Thomas Watkins, Magistrate.

       Judgment of conviction for driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Michael Klee Wallace appeals from his judgment of conviction for felony driving under
the influence. Wallace alleges the magistrate court erred by failing to quash the State’s amended
complaint charging him with felony driving under the influence and allow him to plead guilty to
the original misdemeanor charge. Invited errors are not reversible. Because Wallace’s counsel
invited the error by telling the magistrate court that Wallace would not plead guilty until he knew
whether the State was pursuing a misdemeanor or felony charge, Wallace’s claim is barred. The
felony judgment of conviction is affirmed.
                                                   I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Wallace with driving under the influence, Idaho Code § 18-8004, and
possession of an open container in a motor vehicle, I.C. § 23-505(2), both misdemeanors. On
May 8, 2020, Wallace’s counsel filed a document entitled “NOTICE OF APPEARANCE

                                                   1
GUILTY PLEA, REQUEST FOR SENTENCING HEARING DATE,” which stated that Wallace
“hereby pleads guilty, and requests the court to set a sentencing hearing date.” On June 30, 2020,
the magistrate court held a pretrial conference. Wallace’s counsel attended the pretrial conference,
however, Wallace was not present because, as Wallace’s counsel explained, he was being held in
another county on separate charges. Wallace’s counsel initially informed the magistrate court that
Wallace was going to plead guilty to the misdemeanor driving under the influence charge and
asked that sentencing be set for September to give Wallace time to resolve his other pending
criminal charges. The State objected, arguing that because Wallace had previously been convicted
of driving under the influence, the State would be amending the complaint to felony driving under
the influence. In response, Wallace’s counsel stated she was not aware of this development and,
because of this change, she did not think Wallace would be entering a guilty plea. When the
magistrate court stated it would reschedule the pretrial conference, Wallace’s counsel did not
object, and the parties agreed to continue the pretrial conference to July 30, 2020. On July 10,
2020, the State filed an amended complaint charging Wallace with felony driving under the
influence and possession of an open container in a motor vehicle.
       Wallace was not present at the July 30, 2020, pretrial conference. Wallace’s counsel
explained to the magistrate court that while he knew that Wallace was incarcerated in a different
county, he did not understand why Wallace had not appeared for the hearing. Wallace’s counsel
argued that Wallace intended to plead guilty at the June 30, 2020, pretrial conference, which would
have precluded the State from filing an amended complaint, and Wallace communicated this intent
by filing a written guilty plea. Further, Wallace’s counsel alleged Wallace was prevented from
entering the guilty plea by not being transported to the June 30, 2020, hearing and, as such, the
magistrate court had the discretion to deny the State’s amended complaint.
       The magistrate court disagreed. The magistrate court explained that because Wallace had
not pleaded guilty at the previous hearing, the State had properly filed the amended complaint, and
the amended complaint had been signed by the court, there was no available remedy by which the
court could quash the amended complaint and allow Wallace to plead guilty to the original
misdemeanor charge. Additionally, the magistrate court explained to Wallace’s counsel that,
although the hearings were being conducted through Zoom, a transport order was still necessary
for Wallace to be transported to Ada County to appear on Zoom for the hearing. The magistrate



                                                 2
court continued the pretrial conference to allow time for Wallace’s counsel to file relevant motions1
related to Wallace’s transport and his underlying claim.
        At the subsequent pretrial conference, Wallace’s counsel again argued that he had intended
to plead guilty at the June 30, 2020, pretrial conference but was precluded from doing so because
he was not transported to the hearing. The magistrate court stated that the filing of a written guilty
plea does not constitute the court’s acceptance of the plea and, since no guilty plea had been
accepted and the amended complaint had been signed by a judge, the case would proceed under
the charges in the amended complaint. The magistrate court arraigned Wallace on the charges in
the amended complaint. The State subsequently filed an information charging Wallace with felony
driving under the influence and an enhancement for being a persistent violator.
        Pursuant to a plea agreement, Wallace entered a conditional guilty plea to felony driving
under the influence, reserving his right to appeal any adverse decisions previously made in the
proceeding, specifically: “Any adverse hearing[s] on June 30, July 30 & Sept 4, 2020. Violation
of Due Process/Speedy Prelim. Not being brought to court to enter initial plea when hearings were
being held by Zoom.” The State dismissed the persistent violator enhancement and the remaining
misdemeanor charge. The district court sentenced Wallace to a unified term of ten years, with two
and one-half years determinate, to be served concurrently with the sentence imposed in another
case. Wallace timely appeals.
                                                   II.
                                    STANDARD OF REVIEW
        Acceptance of a defendant’s guilty plea is within the discretion of the trial court. Schroger v.
State, 148 Idaho 622, 630, 226 P.3d 1269, 1277 (2009). When a trial court’s discretionary decision is
reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine whether the lower
court: (1) correctly perceived the issue as one of discretion; (2) acted within the boundaries of such
discretion; (3) acted consistently with any legal standards applicable to the specific choices before it;



1
        It is unclear whether Wallace ever filed a motion related to his argument that the magistrate
court should quash the amended complaint. At the September 4, 2020, pretrial conference,
Wallace told the magistrate court that he did not file a motion because there was no relevant case
law or rules on the issue; the court subsequently denied the “motion to reject amended complaint”
on September 22, 2020. No such motion is in the appellate record.



                                                   3
and (4) reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d
149, 158 (2018).
                                                III.
                                           ANALYSIS
       Mindful of the factual and procedural history of the case and “the lack of any authority to
support his requested relief,” Wallace alleges the magistrate court erred when it refused to quash
the State’s amended complaint and accept his guilty plea to the misdemeanor driving under the
influence charge.2 In response, the State argues Wallace’s claim is barred by the invited error
doctrine and, alternatively, Wallace has failed to allege, much less show, error.
       The doctrine of invited error applies to estop a party from asserting an error when that
party’s conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864
P.2d 654, 657 (Ct. App. 1993). The purpose is to prevent a party who caused or played an
important role in prompting the trial court to take action from later challenging that decision on
appeal. State v. Barr, 166 Idaho 783, 786, 463 P.3d 1286, 1289 (2020). In short, invited errors
are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996).
       Wallace may have initially intended to plead guilty to the original misdemeanor charge of
driving under the influence and filed a written document expressing that intent on May 8, 2020.
However, defendants are not permitted to plead guilty to a misdemeanor driving under the
influence charge through a written plea. State v. Farfan-Galvan, 161 Idaho 610, 612 n.3, 389 P.3d
155, 157 n.3 (2016) (holding Idaho Misdemeanor Criminal Rule 14(b) and I.C. § 19-3905 bar
defendants from entering written guilty pleas to driving under the influence charges). Accordingly,
by the June 30, 2020, pretrial conference, Wallace had not pleaded guilty to the misdemeanor
driving under the influence charge. Subsequently, at the June 30 pretrial conference, Wallace’s
counsel declined to pursue a guilty plea, stating “I imagine we’re not going to be entering a plea
of guilty on behalf of the client because I don’t know if they know it’s a felony or not.” Because
Wallace’s counsel declined to pursue a guilty plea until the State confirmed whether it would be

2
        Wallace also “asserts his rights to due process and a speedy preliminary hearing were
violated when the State failed to have him appear” at the June 30, 2020, pretrial conference. To
the extent this claim is separate from Wallace’s assertion that the magistrate court erred by failing
to quash the amended complaint and allow him to plead guilty to the misdemeanor charge, Wallace
provided no argument or authority to support his assertion and, as a result, he waives consideration
of this claim on appeal. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996) (holding
party waives issue on appeal if either authority or argument is lacking).
                                                 4
amending the driving under the influence charge to a felony offense, any alleged error arising from
Wallace’s inability to plead guilty to the original misdemeanor charge before it was amended to a
felony is barred by the invited error doctrine.
        Further, Wallace does not provide any authority that would permit the magistrate court to
reject a properly filed and accepted amended complaint so that a defendant could plead guilty to
the charge in the original complaint. Wallace also does not argue that the magistrate court would
have accepted his plea to the original charge. A party waives an issue on appeal if either authority
or argument is lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996). As a result,
Wallace waived consideration of his claim on appeal.
                                                  IV.
                                           CONCLUSION
        Wallace’s claim that the magistrate court erred by failing to quash the amended complaint
and allow him to plead guilty to the original misdemeanor charge of driving under the influence is
barred by the invited error doctrine. Accordingly, Wallace’s judgment of conviction is affirmed.
        Chief Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                  5